Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 6, 2019

                                     No. 04-19-00126-CV

                                          J. A. G.,
                                          Appellant

                                              v.

                                           A. G. E.,
                                           Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018FLG002494-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                       ORDER
      We grant appellant’s motion for extension of time to file a brief and order the brief due
September 13, 2019.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of September, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court